Exhibit 10.36

October 31, 2008

Mr. Greg McKelvey

3913 Stanford Avenue

Dallas, TX 75225

Dear Greg:

Congratulations on your promotion to Executive Vice President, Chief Strategy
and Transformation Officer of Dean Foods Company. This position will report to
Gregg Engles.

Here are the specifics of your offer:

Effective Date

The effective date of your new position is November 1, 2008.

Base Salary

You will be paid $13,750.00 on a semi-monthly basis, which equates to an annual
salary of $330,000.00 (+17.9%). Your salary will be reviewed annually (next in
March, 2009).

Annual Incentive Opportunity

You will continue to be eligible to earn an annual incentive as a participant in
the 2008 Dean Foods Corporate Short-term Incentive Plan. Effective November 1,
2008, your target incentive award equals 60% of your annualized base salary,
subject to the achievement of certain financial targets for Dean Corporate and
specific individual objectives. For 2008, your incentive will be prorated based
on the amount of time you were in each position.

Annual Long Term Incentive

You will continue to be eligible for future equity grants as an Executive Vice
President under the Dean Foods Long Term Incentive Program beginning in
February, 2009. The amount and nature of future long-term awards will be
determined by the Dean Foods Board of Directors.

Executive Deferred Compensation

You will continue to be eligible to participate in the Executive Deferred
Compensation Plan. The plan provides eligible executives with the opportunity to
save on a tax-deferred basis.



--------------------------------------------------------------------------------

Paid Time Off

You will continue to be eligible for twenty-five (25) days of PTO. Unused PTO is
not carried forward from year to year unless state law requires.

Benefits

You will continue to be eligible for FlexSelect benefits (medical, dental,
vision), 401k, and more. You are also eligible to participate in the
Supplemental Executive Retirement Plan (SERP), Executive LTD program, and
company paid annual physical.

Insider Trading

As an Executive Officer, you will have access to sensitive business and
financial information. Accordingly, you will be prohibited from trading Dean
Foods securities (or, in some circumstances, the securities of companies doing
business with Dean Foods) from time to time in accordance with the company’s
Insider Trading Policy.

Severance

As an Executive Officer, you will also be eligible for benefits under the Dean
Foods Company Executive Severance Plan (“Severance Plan”). In summary, according
to the Severance Plan, if your employment is terminated at any time as a result
of a “qualifying termination,” meaning any termination as a result your
voluntary termination for good reason, or your involuntary termination without
cause, all as defined in the Severance Plan, you will receive payment of all
base salary accrued through the date of termination, prior year’s bonus to the
extent earned but not paid, target bonus through the date of termination and all
unused vacation/PTO. In addition, you will be eligible to receive a severance
payment equivalent to two years of your base salary and target bonuses, less
lawful deductions. You will be required to execute a release of all claims and
such other agreements as the company may deem necessary or appropriate in order
to receive such severance pay. The actual terms of the Severance Plan will
govern your rights to severance and not this letter.

Change in Control

You will be provided a Change in Control agreement comparable to that currently
provided to other Dean Foods executive officers. In general, this agreement
provides benefits of three times your annual salary and target bonus, plus
vesting of all equity awards and continued health coverage for a two-year period
in certain circumstances following a Change in Control. As stated in the Change
in Control Agreement, in order to receive these benefits, your employment must
be terminated, either by the company within 13 months after a Change in Control,
or by you for good reason within such 13 month period, or by you for any reason
during the 13th month after a Change in Control. The details of these provisions
are set forth more fully in the enclosed Change of Control Agreement.



--------------------------------------------------------------------------------

Conclusion

Greg, I am very excited about your new opportunity, and I look forward to your
future contributions to Dean Foods.

 

Best regards,

/s/     Paul Moskowitz

Paul Moskowitz Executive Vice President, Human Resources

 

Agreed and accepted:

/s/    Greg McKelvey

Greg McKelvey 11/03/08 Date